Citation Nr: 0016162	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  97-27 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had approximately 21 years of active duty 
service between December 1966 to December 1988.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The Board notes that the appellant's VA Form 9, dated in 
September 1997, perfected the issue of entitlement to service 
connection for hypertension; no other issues were perfected 
at that time.  However, during a subsequent hearing, held in 
January 1998, he indicated that the issues being appealed 
also included entitlement to service connection for hiatal 
hernia.  The Board finds that the transcript of the hearing 
constitutes perfection of the appeal of the issue of 
entitlement to service connection for hiatal hernia.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.202 (1999); 
see, generally, Tomlin v. Brown, 5 Vet.App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  This appeal was 
timely and the Board has jurisdiction over this matter.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.    


FINDINGS OF FACT

1.  Service connection for hypertension was denied by the RO 
in a November 1994 rating decision.  The appellant did not 
appeal that decision.

2. Evidence received since the November 1994 rating decision, 
which denied service connection for hypertension, is 
cumulative, redundant, and not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Service connection for hiatal hernia was denied by the RO 
in a November 1994 rating decision.  The appellant did not 
appeal that decision.

4.  Evidence received since the November 1994 rating 
decision, which denied service connection for hiatal hernia, 
is cumulative and redundant.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision which denied service 
connection for hypertension is final. 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
hypertension. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 
3.156 (1999).

3.  The November 1994 rating decision, which denied service 
connection for hiatal hernia, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

4.  New and material evidence has not been submitted to 
reopen the claim for service connection for hiatal hernia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

The evidence of record indicates that the appellant's claim 
for service connection for hypertension was last denied by 
means of a rating decision dated in November 1994.  That 
decision determined that no evidence had been submitted to 
show that hypertension was manifested to a degree of 10 
percent within the 1 year presumptive period following 
discharge from military.  The appellant was notified of that 
decision and of his appellate rights in a November 1994 
letter; he did not appeal the decision.  That decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the 1994 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The evidence before the RO in November 1994 included the 
appellant's claims for service connection and service and 
post-service medical records. 

The appellant's service medical records indicate that his 
separation examination report, dated August 2, 1988, noted an 
elevated blood pressure reading.  Two blood pressure readings 
recorded at that time were 124/92 and 188/88.  He did not 
report a history of high blood pressure at that time.  An 
electrocardiographic record, also dated August 2, 1988, 
indicates that his blood pressure was 136/94.  Hypertension 
was not diagnosed at that time.      

Post-service medical evidence of record before the RO in 1994 
included a report of a VA examination, dated in March 1989, 
which indicates that the appellant "came to know that he had 
high blood pressure" in October 1988.  During the past 3 
days, his blood pressure was reported by the veteran to be as 
follows: 150/100, 140/100, and 112/80.  The examiner recorded 
a finding of 112/80.  He indicated that he had never used 
antihypertensive medication.  He denied any heart problems.  
The diagnosis was as follows:  "patient reports having 
[h]igh [b]lood pressure off [and] on, which needs to be 
followed.  []Normal blood pressure on this examination."  

Post-service VA medical evidence before the RO in 1994 
include a VA treatment note, dated in July 1989, which 
indicates that the appellant was being seen for sinus 
headaches; his blood pressure at that time was 122/70.  In 
September 1989, he was seen for follow-up for his headaches; 
his blood pressure at that time was 130/90.  In December 
1989, he was seen for chronic joint pain; his blood pressure 
was 134/90.  In June 1990, he was seen for degenerative joint 
disease and occasional dyspepsia; his blood pressure was 
120/74.  In December 1990, he was seen for complaints of 
headaches, dizziness, gastrointestinal problems, and shoulder 
and knee pain; his blood pressure was 144/98.  He was 
diagnosed with hypertension, headache, and gastritis.  A 
treatment note dated in May 1991 indicates that his 
hypertension was controlled with medication.  Subsequent 
medical evidence of record showed that he continued to 
receive treatment for hypertension.  

Private medical records before the RO in 1994 include 
treatment records dated between 1992 and 1993, which indicate 
that the appellant was evaluated for hypertension. 

Evidence submitted after the 1994 rating decision includes 
records of the appellant's blood pressure readings from the 
Macedonia Medical Alert Team.  These records indicate that 
the blood pressure recordings were made between 1992 to 1996; 
although, the year in which the blood pressure checks were 
conducted is not indicated in some instances.  He also 
submitted private treatment records, dated between 1992 to 
1994, which indicate that he had hypertension; some of these 
treatment records were previously before the RO in 1994. 

The appellant also submitted an additional service medical 
record, which was not before the RO in 1994.  This record 
consists of a disposition form, dated August 2, 1988, which 
indicates that he had an abnormal blood pressure reading of 
126/94, and that his blood pressure was to be rechecked.  It 
appears that his blood pressure was rechecked approximately 2 
weeks later (on August 18, 1988), and that his blood pressure 
at that time was 124/92 on the right, and 118/88 on the left.  
Hypertension was not diagnosed.    

During hearings held in January 1998 and January 2000, the 
appellant testified that he was prescribed medication for 
hypertension approximately 1 1/2 years after his retirement.  
His physician advised him that his hypertension had been 
ongoing for "a while."  (See transcript of January 2000 
hearing, p. 4)  He was specifically advised by the 
undersigned that he should submit any evidence which would 
tend to indicate that his hypertension was linked to service; 
he was provided with additional time to submit any such 
evidence.  However, none was submitted.  See, 38 C.F.R. 
§ 3.103 (1999).

In March 2000, the appellant, through his representative, 
requested a 30 day extension to submit additional evidence.  
The extension was granted and he was notified by means of a 
letter dated in April 2000.  However, no additional evidence 
was submitted.

The Board has considered the laws and the evidence relevant 
to this issue and finds that new and material evidence has 
not been submitted to reopen the claim of service connection 
for hypertension.  The Board notes that the evidence before 
the RO in 1994 showed that the appellant had several elevated 
or borderline blood pressure readings during and after 
separation from service.  However, a diagnosis of chronic 
hypertension was not made until approximately 2 years after 
separation from service.  In addition, there was no competent 
evidence of a nexus to service.  With regards to evidence 
submitted after 1994, medical records which indicate that the 
appellant continues to suffer from hypertension are 
cumulative.  The fact that he had a post service diagnosis of 
hypertension was previously established.  Anglin v. West, 99-
7019 (Fed. Cir. Feb. 15, 2000).  This is not material to the 
case at hand as it has no bearing on whether hypertension was 
first manifested in service or within 1 year of separation 
from service.  The Board also finds that the additional 
service medical record the appellant submitted is new in that 
it was not previously before the RO.  However, the Board does 
not find that the one instance of fluctuation of his blood 
pressure between normal and elevated, as shown on this 
document, is significant in light of the fact that a 
diagnosis of hypertension was not made at that time.

The Board notes the appellant's assertion that his physician 
advised him, approximately 1 1/2 years after separation from 
service, that he had hypertension and that hypertension had 
been present for "a while."  The Board does not find this 
evidence material as there is no indication how long (e.g. 1 
month or 1 year) hypertension was existent.  Further, it is 
noted that, despite the Board's request, the appellant failed 
to submit any documentation of the statement reportedly made 
by his physician.  Thus, there is no indication in the 
evidence of record that his physician had determined that 
hypertension had been present since service or within 1 year 
of separation from service.  The veteran's own assertion of 
what a doctor told him is not competent and does not 
constitute new and material evidence.  If lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Accordingly, the Board finds that new 
and material evidence has not been submitted and the claim 
cannot be reopened.

The Board recognizes that it has decided this case under the 
newly enunciated principles set forth under Hodge, Winters, 
and Elkins, which were not addressed by the RO.  Prior to 
Hodge, reopening of a claim was warranted where the evidence 
suggested a reasonable possibility that the new evidence, 
when viewed in context of all the evidence, both old and new, 
would change the outcome of the case.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  This is the standard cited 
by the RO.  In the case at hand, the record indicates that 
the appellant has not met the burden under 38 U.S.C.A. § 
5107(a) to submit a well grounded claim; as mentioned above, 
he has failed to submit any medical nexus evidence to show 
that hypertension was incurred in service or within 1 year of 
separation from service.  38 U.S.C.A. § 5107; see Caluza v. 
Brown, 7 Vet.App. 498 (1995); Savage v. Gober, 10 Vet.App. 
488 (1997).  Thus, a remand would unnecessarily impose 
additional burdens on VA without the possibility of any 
benefits flowing to the claimant. Winters, at 207; see also 
Soyini v. Derwinski, 1 Vet.App. 540 (1991).  Or, in other 
words, a remand in this case would be inconsistent with the 
principle that the law does not require a "useless act" 
since, in the absence of a well grounded claim, the appellant 
cannot prevail on his claim as a matter of law.  Id.  
Accordingly, the Board is of the opinion that no harmful 
prejudicial error falls upon the appellant in the Board's 
resolution of this claim.

II.  Hiatal hernia.

The evidence of record indicates that the appellant's claim 
for service connection for hiatal hernia was previously 
denied by means of a November 1994 rating decision.  In that 
decision, the RO determined that neither service nor post-
service medical records showed the existence of hiatal 
hernia.  That decision was not appealed.  Therefore, it is a 
final decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Evidence of record before the RO in November 1994 included 
the appellant's service medical records, which indicate that 
he was seen for gastrointestinal complaints on numerous 
occasions.  His diagnosis included gastritis.  Upper 
gastrointestinal (GI) series conducted in October 1988 showed 
no evidence of hiatus hernia.  

Post-service medical evidence of record before the RO in 
November 1994 included, in pertinent part, a VA treatment 
note, dated in December 1993, which noted that the appellant 
was seen for pain in the upper abdomen.  He reported a 
history of hiatal hernia.  The diagnosis included hiatal 
hernia.  In March 1994, he was again seen for his 
gastrointestinal (GI) problems.  His past medical history 
included hiatal hernia.  The diagnostic impression was hiatus 
hernia.  In May 1994, he was referred to the surgical clinic 
for further evaluation of his GI condition.  It was noted 
that he had a history of hiatal hernia.  A surgical note, 
dated in June 1994, indicates he had a normal upper GI and 
esophagogram in April 1994.  It was noted that he had been 
told in the past that he had hiatal hernia; however, no 
hiatal hernia was demonstrated on examination.  The diagnosis 
was esophageal motility disorder.  Further evaluation (an 
esophagogastroduodenoscopy (EGD)) was planned.  He underwent 
an EGD in June 1994.  Report of the procedure indicates that 
there was no evidence of hiatal hernia.  

Evidence pertaining to hiatal hernia, which was submitted 
after the November 1994 rating decision, consists of the 
appellant's testimony during hearings held in January 1998 
and January 2000.  During these hearings, he indicated that 
he first became aware of his hiatal hernia in 1987 or 1988, 
when he underwent upper GI series in service.  He stated that 
he was given medication at that time, and that he continues 
to take medication for this condition.  He also indicated 
that he was recently diagnosed with an ulcer.  In addition, 
he reported that his physician advised him that his current 
gastrointestinal symptoms are related to service.  He was 
advised and provided with additional time to submit any 
medical document which linked any gastrointestinal disorder 
to service.  However, no such medical records were submitted.  
38 C.F.R. § 3.103 (1999).

The Board has considered the evidence and laws relevant to 
this issue and finds that new and material evidence has not 
been submitted to reopen a claim for service connection for 
hiatal hernia.  The evidence before the RO in 1994 included 
the appellant's assertions that he suffered from hiatal 
hernia in service and that he continued to suffer from this 
disability since his separation from service.  The medical 
evidence of record in 1994 showed that there was a reported 
history of hiatal hernia, and that hiatal hernia was 
diagnosed based on this history.  However, all physical and 
diagnostic testing, both in service and post-service, showed 
that there was no hiatal hernia present.  In essence, service 
connection was denied because there was a lack of evidence 
confirming the presence of a hiatal hernia, an absence of 
competent evidence of a hiatal hernia in service and an 
absence of competent evidence providing a nexus to service.  
The only pertinent evidence submitted after the 1994 rating 
decision is the appellant's assertions that he had hiatal 
hernia in service and that he continues to suffer from this.  
He has not submitted any additional (not previously 
considered) medical evidence in support of this (even though 
he was specifically asked to do so).  The Board does not find 
the appellant's testimony new evidence as he had previously 
made these assertions, which were not supported by the 
medical evidence of record at that time.  He has provided new 
information as to his GI condition in that he reported that 
he was recently diagnosed with an ulcer, and that his 
physician advised him that his current GI symptoms were 
related to service.  However, the case at hand does not 
involve an ulcer, rather, hiatal hernia; therefore, this new 
information is irrelevant to this case.  We are presented 
with the same evidentiary defects that existed at the time of 
the prior denial.  Accordingly, the Board concludes that no 
new and material evidence has been submitted to reopen the 
claim of service connection for hiatal hernia. 

The Board recognizes that it has decided this case under the 
newly enunciated principles set forth in Hodge, Winters, and 
Elkins, which have not been addressed by the RO.  Prior to 
Hodge, reopening of a claim was warranted where the evidence 
suggested a reasonable possibility that the new evidence, 
when viewed in context of all the evidence, both old and new, 
would change the outcome of the case.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  This is the standard cited 
by the RO.  The current regulatory standard, according to 
Hodge, is more liberal than that cited by the RO.  In this 
case, however, the Board finds no prejudice to the appellant 
in the adjudication of this claim as the evidence presented 
subsequent to the 1994 rating decision is merely cumulative 
and redundant.  See Smith v. West, 12 Vet.App. 312 (1999).  
The claim is, therefore, denied.


ORDER

The petition to reopen the claim for service connection for 
hypertension is denied.

The petition to reopen the claim for service connection for 
hiatal hernia is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals




 

